328 F.2d 315
The NATIONAL STATE BANK OF NEWARK, a National Banking Associationv.TERMINAL CONSTRUCTION CORPORATION, a New Jersey Corporation and American Surety Company of New York, a New York Corporation, Appellants.
No. 14559.
United States Court of Appeals Third Circuit.
Argued February 18, 1964.
Decided March 4, 1964.

Appeal from the United States District Court for the District of New Jersey, Arthur S. Lane, Judge.
Aaron Heller, Passaic, N. J. (Heller & Laiks, Passaic, N. J., on the brief), for appellants.
Samuel A. Larner, Newark, N. J. (Budd, Larner & Kent, Newark, N. J., Toner, Crowley, Woelper & Vanderbilt, Newark, N. J., John A. Ackerman, Newark, N. J., on the brief), for appellee.
Before KALODNER and HASTIE, Circuit Judges and KIRKPATRICK, District Judge.
PER CURIAM.


1
On review of the record we find no error. The judgment of the District Court will be affirmed for the reasons stated by Judge Lane in his excellent opinion reported at 217 F. Supp. 341 (D.N.J.1963).